Citation Nr: 1743036	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-00 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether the reduction to a noncompensable evaluation for service-connected laxity of the left knee, effective June 1, 2011, was proper.

2.  Entitlement to an increased rating for service-connected laxity of the left knee.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which reduced the evaluation for service-connected laxity of the left knee from 10 percent to zero percent, effective June 1, 2011.  The Veteran disagreed with the reduction and perfected a timely appeal in December 2013.

Concerning the reduction, the Board notes that this matter does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether a veteran is entitled to an increase, but whether the reduction in rating was proper).  The Veteran in this case challenged the reduction of her disability rating for laxity of the left knee.  However, the rationale provided by the RO, during the appeal period, also discussed the claim as one for increase.  Specifically, in the December 2013 statement of the case (SOC), the RO indicated that the criteria for a compensable rating had not been met.  Moreover, the Veteran has repeatedly offered argument concerning the current severity of her left knee laxity.  Accordingly, the Board has characterized the issues as including an increased rating claim.

The Court has held that a claim for a TDIU is an element of a claim for a higher initial rating or increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has asserted entitlement to a TDIU during the appeal period, the Board finds that the issue of entitlement to a TDIU has been raised together with the claim for an increased rating for laxity of the left knee.  See the Veteran's TDIU claims dated February 2014 and April 2014.  Therefore, the Board must also consider the Veteran's entitlement to a TDIU.

The issues of entitlement to an increased rating for laxity of the left knee, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on her part is warranted.


FINDINGS OF FACT

1.  The Veteran was granted a separate rating for laxity of the left knee in a May 2004 rating decision; a 10 percent evaluation was assigned, effective August 14, 2003.

2.  In a March 2011 rating decision, the RO reduced the rating for service-connected laxity of the left knee to zero percent, effective June 1, 2011.

3.  The evidence of record at the time of the March 2011 rating decision did not clearly reflect a material improvement in the Veteran's service-connected laxity of his left knee which resulted in an improvement in her ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

Restoration of a 10 percent disability rating for the Veteran's service-connected laxity of the left knee is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code (DC) 5257 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Propriety of the reduction

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

In addition, the veteran will be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.

Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The above considerations are required for ratings which have continued for long periods at the same level, i.e. five years or more.  38 C.F.R. § 3.344(c).
Once the five-year requirement of 38 C.F.R. § 3.344 has been satisfied, a reduction of the pertinent rating percentages can only be effected if the reduction complies with the provisions of 38 C.F.R. § 3.344(a).  The reduction can be justified only if there is a showing by a preponderance of the evidence that the rating reduction is warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).

Specifically, the Court requires that adjudicators must:  1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examination(s) on which the reduction was based were full and complete; 2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; 3) not reduce an evaluation except in cases where all the evidence clearly warrants a finding of material improvement.  In addition, where material improvement in the physical condition is clearly shown, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Brown, at 419-20.

Prior to reducing a veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. § 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the conditions had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

In an October 2001 rating decision, the RO granted service connection for status-post excision of synovial cyst of the left knee and assigned a 10 percent rating.  In a May 2004 rating decision, the Veteran was separately service-connected for laxity of the left knee and assigned a 10 percent evaluation, effective August 14, 2003.  As the 10 percent disability rating was in effect for five years or more, the provisions of 38 C.F.R. § 3.344(c) apply.

Following a VA examination in November 2010, the RO proposed to reduce the assigned 10 percent rating for laxity of the left knee to zero percent.  The reduction was effectuated in a March 2011 rating decision; a noncompensable (zero percent) rating was assigned from June 1, 2011.  The Veteran contends that the reduction from 10 percent to zero percent for her service-connected laxity of the left knee was not warranted.  She argues that the 10 percent evaluation should be restored.  See, e.g., the notice of disagreement (NOD) dated March 2011.

As an initial matter, the Board finds that the evidence does not indicate, and the Veteran does not contend, that the relevant notice requirements in effectuating the reduction were not met in this case.

However, the Board further observes that, in reducing the Veteran's rating, the RO neither cited to nor discussed 38 C.F.R. § 3.344, the pertinent regulation in effect at that time governing the reduction of a disability rating of a disability that was in effect for five or more years.  See Kitchens, 7 Vet. App. at 325 ("Where, as here, the Court finds that VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law"); see also Greyzck, supra.

Moreover, the Board finds that the evidence of record did not disclose material improvement in service-connected laxity of the left knee warranting the reduction of the 10 percent ratings from June 1, 2011.

In pertinent part, the evidence of record shows that the initial 10 percent rating for left knee laxity was assigned based upon findings from a November 2003 VA examination, which noted a positive Lachman's instability test, as well as the Veteran's complaints of weakness and fatigability in her left knee.

The Veteran was subsequently afforded a VA examination in October 2004 at which time the examiner noted that the Veteran was using bilateral slip-on neoprene knee supports with patellar stabilizers and medial and collateral reinforcements.  The examiner documented the Veteran's report of left knee pain and weakness.  Upon physical examination, manipulation of the Veteran's left knee did not reveal any indication of ligamentous laxity or instability.  Nevertheless, a February 2005 rating decision confirmed and continued the 10 percent rating for laxity of the left knee.

In February 2007, the Veteran asserted entitlement to increased ratings for her service-connected left knee disabilities, including laxity.  She reported constant pain, and a reliance on knee braces due to instability.  She was afforded a VA examination in April 2007, which noted her report of left knee weakness, instability, and swelling.  She denied dislocation or subluxation.  The Veteran reported that, in addition to knee braces, she relies on a cane to help with ambulation; however, it was recently stolen.  Testing of the medial and lateral collateral ligaments, as well as the posterior drawer, Lachman's test, and McMurray test were all negative.  Notably, a rating decision was issued in August 2007, which confirmed and continued the 10 percent evaluation for laxity of the left knee.

The Veteran filed another increased rating claim in September 2007 as to her left knee disabilities.  In support of this claim, she submitted VA treatment records dated in June 2007, which documented an incident in which her left knee gave out and she fell.  A VA examination, conducted in October 2007, indicated that the Veteran continues to wear a brace on her left knee.  She feels that the knee brace has reduced episodes of her knee buckling and giving out.  She reported that her left knee occasionally locks in the morning, and she has difficulty walking more than 20 minutes due to pain and swelling.  The left knee was stable to stress testing with negative Lachman's testing, as well as negative anterior and posterior drawer tests.  The examiner additionally indicated that the Veteran's collateral ligaments were stable to stress testing; however, she complained of left knee pain upon stress testing.  Significantly, in a December 2007 rating decision, the RO again confirmed and continued the Veteran's 10 percent rating for laxity of the left knee.

In July 2010, the Veteran asserted entitlement to an increased rating for her left knee disabilities.  She reported that her legs are weak, and her left knee pops and swells frequently.  She stated that she is not able to stand or drive for more than 15 minutes.

In a June 2010 letter, the Veteran's VA treatment provider, Dr. J.K., reported that the Veteran's knees prohibit "any prolonged standing or driving, any kneeling, stooping, or carrying any heavy loads as these activities cause her significant pain."  In a July 2010 letter, Dr. A.B. reported that the Veteran was seen at the emergency room and treated for anserine bursitis, "a painful swelling of the knee that can be caused by overuse."

The Veteran was afforded a VA examination in November 2010, at which time the examiner indicated that the Veteran did not report deformity, instability, weakness, incoordination, locking episodes, and flare-ups of the left knee.  The Veteran did endorse giving way, pain, stiffness, decreased speed of joint motion, repeated effusions, swelling, and tenderness.  She reported that she is able to stand for no more than 30 minutes, and is unable to walk more than a few yards.  She always relies upon a brace for ambulation.  Physical examination revealed crepitus and guarding.  The examiner reported that the Veteran had no instability or patellar abnormality in her left knee; however, the examiner did not document, which instability testing was performed.

In a December 2010 rating decision, the RO proposed to reduce the assigned rating for laxity of the left knee to zero percent, and the reduction was effectuated in a March 2011 rating decision, effective June 1, 2011.

Based upon review of the record, the Board finds that there was no material change in the severity of the Veteran's disabilities to warrant the reduction of the 10 percent rating from June 1, 2011.  Significantly, the November 2010 VA examination did not reflect an actual change in the severity in the Veteran's left knee laxity.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992) (the reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered).  In that regard, the November 2010 VA examination report did not specifically address whether the Veteran's left knee laxity symptoms had improved, and additionally failed to specify whether any such improvement actually reflected improvement in her ability to function under the ordinary conditions of life and work.  Moreover, as noted above, the November 2010 VA examiner failed to specify which methods of stability testing of the left knee was actually performed.  The Board additionally notes that the Veteran's reliance on a left knee brace for joint stability, as well as her history of giving way of the left knee were well-documented in the record.

As indicated above, pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350; see also Brown, 5 Vet. App. at 421.  Critically, the evidence of record at the time of the December 2010 and March 2011 rating decisions documented the Veteran's history of left knee joint laxity, as evidenced by her history of left knee swelling, crepitus, effusion, and giving way, as well as her continued use of a left knee brace.  Accordingly, the Board finds that the RO failed to adequately discuss the Veteran's occupational and functional limitations due to service-connected left knee instability, and failed to cite any evidence reflecting actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420.  For these reasons, the Board finds that the medical evidence of record, to include the November 2010 VA examination, did not reflect actual change in the severity of the Veteran's left knee laxity and did not indicate material improvement.  Under the circumstances, the reductions will not be sustained.

In short, the RO's findings in this case that the Veteran's left knee laxity no longer approximated the criteria for a 10 percent rating are not sufficient to sustain a finding that the reduction was proper under 38 C.F.R. § 3.344.  Accordingly, the action to reduce the rating is void, and the 10 percent evaluation for the laxity of the left knee is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344; Schafrath, supra; Kitchens, supra; Brown, supra.


ORDER

Reduction to a zero percent rating for service-connected laxity of the left knee was improper; restoration of the 10 percent rating is granted.


REMAND

After having considered the matter, and for reasons expressed below, the Board finds that the remaining issues on appeal must be remanded for further development.

As to the service-connected laxity of the left knee, the Veteran and her representative have repeatedly contended that her left knee symptomatology is significantly worse than was contemplated by the most recent (November 2013) VA examination.  Thus, in order to ensure that the record reflects the current extent of this disability, and to consider the possibility of a higher rating under every potential diagnostic code and theory, a VA examination, with findings responsive to the pertinent rating criteria, is needed.

The matter of entitlement to a TDIU is inextricably intertwined with the matter of entitlement to an increased rating for service-connected laxity of the left knee.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, this claim must also be remanded.
Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since May 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. The Veteran should be afforded a VA examination in order to determine the extent of her service-connected laxity of the left knee.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include joint stability testing as well as testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

3. Thereafter, readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


